308 N.Y. 1027 (1955)
In the Matter of the Claim of Fred W. Kriete, Respondent,
v.
Todd Shipyards et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 28, 1955.
Decided June 10, 1955
George J. Hayes, Bernard Katzen and Victor Fiddler for appellants.
Jacob K. Javits, Attorney-General (John J. Quinn, Henry S. Manley and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and BURKE, JJ. VAN VOORHIS, J., dissents and votes to reverse and to annul the award and to dismiss the claim upon the dissenting memorandum of HALPERN, J., in the Appellate Division.
Order affirmed, with costs; no opinion.